70 F.3d 1272
151 L.R.R.M. (BNA) 2224
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD Petitioner,v.TOM RYAN DISTRIBUTORS, INC. Respondent.
No. 95-6316.
United States Court of Appeals, Sixth Circuit.
Nov. 28, 1995.

Before:  CONTIE, MILBURN, and NORRIS, Circuit Judges.

JUDGMENT

1
On July 28, 1994, the National Labor Relations Board (the "Board") issued a decision and order in Board Case Nos. 7-CA-33776 and 7-CA-34342 finding the respondent had committed unfair labor practices and directing the respondent to pay backpay and interest to affected employees.  In a stipulation dated September 6, 1995, the parties reached agreement as to the amount due each employee and consented to the entry of a supplemental order by the Board and to enforcement of that order by this court.  The Board issued its supplemental order on September 25, 1995, and now applies to this court for entry of enforcement by consent judgment.


2
Upon consideration, it is ORDERED and ADJUDGED that the Board's supplemental order be and the same is hereby enforced.  The respondent Tom Ryan Distributors, Inc., its officers, agents, successors, and assigns, shall take the following affirmative actions to effectuate the policies of the National Labor Relations Act, as amended:


3
(a) Make whole the discriminatees named in Schedule A for the losses they suffered by payment to them of the amounts set forth opposite their respective names, in four quarterly installments as set forth in Schedule B.


4
(b) Each installment payment shall be in the total amount of $175,000.00.  The four payments will be due in the Regional Office of the Region 7 of the National Labor Relations Board on September 15, 1995, December 15, 1995, March 15, 1996, and June 15, 1996.  However, Region 7 will not distribute any of said monies until the Board approves the stipulation.


5
(c) Twenty percent (20%) of each payment shall be considered as interest.  The remainder shall constitute backpay.


6
(d) Respondent agrees to issue individual checks for each discriminatee and to make normal payroll deductions for federal income tax, state income tax, city income tax, if any, and social security tax from the backpay portion of each payment.  Respondent agrees to make its matching F.I.C.A. contribution.  A list showing the deductions will accompany each check.  Respondent agrees not to make any deductions for tax purposes from the interest portion of the payments.


7
(e) If any installment other than the final installment is not paid on or before its due date, the full unpaid balance shall become immediately due and payable and the Board may, without further notice, institute proceedings against respondent for the collection of the full indebtedness remaining due, with additional interest due on the entire unpaid balance from the date of default until full payment is received, computed in accordance with the formula set forth in New Horizons for the Retarded, 283 N.L.R.B. 1173 (1987).


8
(f) Respondent will immediately restore seniority rights to those individuals who were bumped out of their jobs due to the implementation of the aforesaid Board order for the time spent in the classifications from which they were bumped.


9
(g) Respondent will, within ten (10) days of executing this stipulation, supply to the Regional Director of Region 7 of the Board, the names and addresses of all part-time employees employed between September 1992 and June 1995 who worked twenty-four (24) hours per week and were not reclamation employees.  The Regional Director will attempt to locate these part-time employees and determine the amount of health cost reimbursement, if any, that they may be entitled to under the Board's order.  Respondent agrees to reimburse these employees for the amounts that would have been paid on their behalf but for the discrimination against them.

ENTERED BY ORDER OF THE COURT

10
                            SCHEDULE A
                    TOM RYAN DISTRIBUTORS, INC.
                 CASE NOS. 7-CA-33776 & 7-CA-34342
                    TOTAL BACKPAY PLUS INTEREST
                             BACKPAY       INTEREST       TOTALS
ANDERSON, TERRY            $    674.59   $    168.65   $    843.23
BAKER, ROD                 $  3,150.67   $    787.67   $  3,938.34
BASSETT, MIKE              $ 16,949.43   $  4,237.36   $ 21,186.79
BEDSOLE, MIKE              $  2,113.46   $    528.36   $  2,641.82
BENTLEY, BRIAN             $  3,526.57   $    881.64   $  4,408.22
BERTA, DAVE                $    473.53   $    118.38   $    591.92
BROWNFIELD, DOUG           $    326.43   $     81.61   $    408.04
BRUNS, BOBBY               $    568.29   $    142.07   $    710.36
BURGER, DOUG               $    898.49   $    224.62   $  1,123.12
CASTLE, JAMES, JR.         $ 25,872.78   $  6,468.19   $ 32,340.97
CHRISTIANSEN, JOE          $    144.09   $     36.02   $    180.11
COMPTON, JOHN              $ 13,145.58   $  3,286.40   $ 16,431.98
DOBBS, BRIAN               $  1,016.84   $    254.21   $  1,271.05
DONAHUE, MARK              $    107.90   $     26.97   $    134.87
DONOGHE, LYLE              $     34.43   $      8.61   $     43.04
FISHER, ABDUL              $  1,088.82   $    272.20   $  1,361.02
FISHER, BOB                $    969.46   $    242.37   $  1,211.83
FRANKS, TIM                $  1,100.79   $    275.20   $  1,375.99
FRENCH, RICK               $  6,209.70   $  1,552.42   $  7,762.12
GARDNER, ROBERT            $ 34,239.43   $  8,559.86   $ 42,799.28
GIBSON, ROBERT             $    258.72   $     64.68   $    323.40
GLADY, DICK                $ 57,835.53   $ 14,458.88   $ 72,294.41
GOODAR, MARK               $ 14,918.97   $  3,729.74   $ 18,648.71
GRIFFUS, BILL              $    703.38   $    175.84   $    879.22
HAIRSTON, PATRICK          $    286.64   $     71.66   $    358.30
HAIRSTON, WENDELL          $  5,905.51   $  1,476.38   $  7,381.89
HAYWARD, MARK              $ 34,945.25   $  8,736.31   $ 43,681.56
HICKMOTT, RICK             $  3,649.42   $    912.36   $  4,561.78
HIPKINS, MIKE              $  1,282.62   $    320.66   $  1,603.28
HOMES, PETE                $    114.12   $     28.53   $    142.65
HORTON, JEFFERY            $  3,852.07   $    963.02   $  4,815.09
HUTCHINSON, CHARLIE        $ 15,628.01   $  3,907.00   $ 19,535.01
HYDE, DOUGLAS              $ 66,706.30   $ 16,676.57   $ 83,382.87
JARVIS, LEWIS              $    807.29   $    201.82   $  1,009.11
JONES, DELMER              $ 12,660.47   $  3,165.12   $ 15,825.59
JONES, RICK                $    895.81   $    223.95   $  1,119.77
KENNEDY, KEN               $    106.43   $     26.61   $    133.04
KILIAN, BRIAN              $  2,204.11   $    551.03   $  2,755.14
KNIGHT, PATRICK            $    169.99   $     42.50   $    212.49
LENTZ, PAUL                $ 12,257.53   $  3,064.38   $ 15,321.91
LESKO, STEVE               $ 10,274.42   $  2,568.60   $ 12,843.02
LEWICKI, DAVE              $  1,563.83   $    390.96   $  1,954.79
LUECKEMAN, CHRIS           $ 12,213.85   $  3,053.46   $ 15,267.31
LUECKEMEN, DON             $ 10,478.73   $  2,619.68   $ 13,098.41
MANDEVILLE, JOSEPH         $ 13,832.34   $  3,458.09   $ 17,290.43
MATHIS, ROGER              $    545.61   $    136.40   $    682.01
MAYS, FRED                 $ 11,587.52   $  2,896.88   $ 14,484.40
McAULIFFE, JAMES           $  8,917.06   $  2,229.27   $ 11,146.33
McAULIFFE, KEVIN           $ 12,063.15   $  3,015.79   $ 15,078.94
MEASEL, HARLOW             $    772.17   $    193.04   $    965.21
NELSON, CHARLIE            $    223.46   $     55.87   $    279.33
NEWBILL, DAVE              $  1,847.57   $    461.89   $  2,309.47
NORFLEET, DAVID            $ 13,034.92   $  3,258.73   $ 16,293.64
OHEARN, MIKE               $    510.69   $    127.67   $    638.36
OWENS, CHARLIE             $  1,231.58   $    307.90   $  1,539.48
PASTUE, JOE                $    104.20   $     26.05   $    130.24
PATTY, KEN                 $     19.92   $      4.98   $     24.90
PERRY, KURT                $  1,827.93   $    456.98   $  2,284.92
PETO, JOE                  $ 18,017.83   $  4,504.46   $ 22,522.29
REINERT, DON               $    893.00   $    223.25   $  1,116.25
REINERT, GLEN              $ 33,673.29   $  8,418.32   $ 42,091.62
SAMMONS, BRIAN             $    355.57   $     88.89   $    444.47
SANDERS, SCOTT             $    717.84   $    179.46   $    897.30
SERRA, BOB                 $     25.64   $      6.41   $     32.05
SHAW, MICHAEL              $ 12,443.66   $  3,110.92   $ 15,554.58
SLUDER, AL                 $    931.11   $    232.78   $  1,163.88
SNELL, MITCHELL            $ 13,076.43   $  3,269.11   $ 16,345.54
STEBBINS, KELLY            $ 12,269.92   $  3,067.48   $ 15,337.41
TALBERT, CHARLES           $       .00   $       .00   $       .00
TALBERT, GUS               $  1,135.27   $    283.82   $  1,419.09
THIBEAUT, GERALD           $  1,149.40   $    287.35   $  1,436.75
VOELKER, JEFF              $    777.96   $    194.49   $    972.45
WADDLE, MITCH              $      8.66   $      2.16   $     10.82
WALLACE, JEFF              $    257.54   $     64.39   $    321.93
WASCHER, TOMMY             $    615.35   $    153.84   $    769.19
WEST, BRAD                 $  3,649.36   $    912.34   $  4,561.70
WILKINSON, GREG            $    475.03   $    118.76   $    593.79
WILLAIMS, DAVE             $  3,828.10   $    957.03   $  4,785.13
WOODS, JIM                 $  1,894.82   $    473.70   $  2,368.52
WRIGHT, KELVIN             $  4,348.32   $  1,087.08   $  5,435.40
RONALD, YOUNG              $    607.47   $    151.87   $    759.34
                           $560,000.00   $140,000.00   $700,000.00


11
                            SCHEDULE B
                    TOM RYAN DISTRIBUTORS, INC.
                 CASE NOS. 7-CA-33776 & 7-CA-34342
                         PAYMENT SCHEDULE
                              BACKPAY      INTEREST       TOTALS
ANDERSON, TERRY            $    168.65      $42.16       $210.81
BAKER, ROD                 $    787.67   $    196.92   $    984.58
BASSETT, MIKE              $  4,237.36   $  1,059.34   $  5,296.70
BEDSOLE, MIKE              $    528.36   $    132.09   $    660.46
BENTLEY, BRIAN             $    881.64   $    220.41   $  1,102.05
BERTA, DAVE                $    118.38   $     29.60   $    147.98
BROWNFIELD, DOUG           $     81.61   $     20.40   $    102.01
BRUNS, BOBBY               $    142.07   $     35.52   $    177.59
BURGER, DOUG               $    224.62   $     56.16   $    280.78
CASTLE, JAMES, JR.         $  6,468.19   $  1,617.05   $  8,085.24
CHRISTIANSEN, JOE          $     36.02   $      9.01   $     45.03
COMPTON, JOHN              $  3,286.40   $    821.60   $  4,107.99
DOBBS, BRIAN               $    254.21   $     63.55   $    317.76
DONAHUE, MARK              $     26.97   $      6.74   $     33.72
DONOGHE, LYLE              $      8.61   $      2.15   $     10.76
FISHER, ABDUL              $    272.20   $     68.05   $    340.26
FISHER, BOB                $    242.37   $     60.59   $    302.96
FRANKS, TIM                $    275.20   $     68.80   $    344.00
FRENCH, RICK               $  1,552.42   $    388.11   $  1,940.53
GARDNER, ROBERT            $  8,559.86   $  2,139.96   $ 10,699.82
GIBSON, ROBERT             $     64.68   $     16.17   $     80.85
GLADY, DICK                $ 14,458.88   $  3,614.72   $ 18,073.60
GOODAR, MARK               $  3,729.74   $    932.44   $  4,662.18
GRIFFUS, BILL              $    175.84   $     43.96   $    219.81
HAIRSTON, PATRICK          $     71.66   $     17.91   $     89.57
HAIRSTON, WENDELL          $  1,476.38   $    369.09   $  1,845.47
HAYWARD, MARK              $  8,736.31   $  2,184.08   $ 10,920.39
HICKMOTT, RICK             $    912.36   $    228.09   $  1,140.44
HIPKINS, MIKE              $    320.66   $     80.16   $    400.82
HOMES, PETE                $     28.53   $      7.13   $     35.66
HORTON, JEFFERY            $    963.02   $    240.75   $  1,203.77
HUTCHINSON, CHARLIE        $  3,907.00   $    976.75   $  4,883.75
HYDE, DOUGLAS              $ 16,676.57   $  4,169.14   $ 20,845.72
JARVIS, LEWIS              $    201.82   $     50.46   $    252.28
JONES, DELMER              $  3,165.12   $    791.28   $  3,956.40
JONES, RICK                $    223.95   $     55.99   $    279.94
KENNEDY, KEN               $     26.61   $      6.65   $     33.26
KILIAN, BRIAN              $    551.03   $    137.76   $    688.78
KNIGHT, PATRICK            $     42.50   $     10.62   $     53.12
LENTZ, PAUL                $  3,064.38   $    766.10   $  3,830.48
LESKO, STEVE               $  2,568.60   $    642.15   $  3,210.76
LEWICKI, DAVE              $    390.96   $     97.74   $    488.70
LUECKEMAN, CHRIS           $  3,053.46   $    763.37   $  3,816.83
LUECKEMEN, DON             $  2,619.68   $    654.92   $  3,274.60
MANDEVILLE, JOSEPH         $  3,458.09   $    864.52   $  4,322.61
MATHIS, ROGER              $    136.40   $     34.10   $    170.50
MAYS, FRED                 $  2,896.88   $    724.22   $  3,621.10
McAULIFFE, JAMES           $  2,229.27   $    557.32   $  2,786.58
McAULIFFE, KEVIN           $  3,015.79   $    753.95   $  3,769.73
MEASEL, HARLOW             $    193.04   $     48.26   $    241.30
NELSON, CHARLIE            $     55.87   $     13.97   $     69.83
NEWBILL, DAVE              $    461.89   $    115.47   $    577.37
NORFLEET, DAVID            $  3,258.73   $    814.68   $  4,073.41
OHEARN, MIKE               $    127.67   $     31.92   $    159.59
OWENS, CHARLIE             $    307.90   $     76.97   $    384.87
PASTUE, JOE                $     26.05   $      6.51   $     32.56
PATTY, KEN                 $      4.98   $      1.25   $      6.23
PERRY, KURT                $    456.98   $    114.25   $    571.23
PETO, JOE                  $  4,504.46   $  1,126.11   $  5,630.57
REINERT, DON               $    223.25   $     55.81   $    279.06
REINERT, GLEN              $  8,418.32   $  2,104.58   $ 10,522.90
SAMMONS, BRIAN             $     88.89   $     22.22   $    111.12
SANDERS, SCOTT             $    179.46   $     44.87   $    224.33
SERRA, BOB                 $      6.41   $      1.60   $      8.01
SHAW, MICHAEL              $  3,110.92   $    777.73   $  3,888.64
SLUDER, AL                 $    232.78   $     58.19   $    290.97
SNELL, MITCHELL            $  3,269.11   $    817.28   $  4,086.39
STEBBINS, KELLY            $  3,067.48   $    766.87   $  3,834.35
TALBERT, CHARLES           $       .00   $       .00   $       .00
TALBERT, GUS               $    283.82   $     70.95   $    354.77
THIBEAUT, GERALD           $    287.35   $     71.84   $    359.19
VOELKER, JEFF              $    194.49   $     48.62   $    243.11
WADDLE, MITCH              $      2.16   $       .54   $      2.70
WALLACE, JEFF              $     64.39   $     16.10   $     80.48
WASCHER, TOMMY             $    153.84   $     38.46   $    192.30
WEST, BRAD                 $    912.34   $    228.09   $  1,140.43
WILKINSON, GREG            $    118.76   $     29.69   $    148.45
WILLAIMS, DAVE             $    957.03   $    239.26   $  1,196.28
WOODS, JIM                 $    473.70   $    118.43   $    592.13
WRIGHT, KELVIN             $  1,087.08   $    271.77   $  1,358.85
RONALD, YOUNG              $    151.87   $     37.97   $    189.84
                           $140,000.00    $35,000.00   $175,000.00